Title: To Benjamin Franklin from Dumas, 24 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La Haie 24e. Juin 1779 au matin
Je fus mardi au soir chez notre Ami. Nous nous félicitames réciproquement du grand événement qui vient d’avoir lieu. Quant à l’Affaire des Convois, les deux Villes privilégiées (who, as I have said already, have reason to sit down contented) ne peuvent rien de plus, que d’appuyer les villes souffrantes: c’est donc le tour de celles-ci d’agir: nous verrons comment elles se comporteront.— Quant à la déclaration d’Espe., si la Cour d’Angle. demande secours ici, comme il y a apparence qu’elle fera, je sai positivement que les deux Villes ne souffriront jamais qu’on l’accorde, & que, sans daigner entrer dans l’examen du cas, elles se contenteront de dire, que, comme l’Angle. a allégué, que la convenance & la conservation de soi-même la dispensoit d’observer ses Traités, les mêmes raisons existent pour la rep.
J’ai été franc avec notre ami sur le chap. de N——. Il a convenu qu’il étoit remuant & trop ambitieux, ainsi que le Bar—— de C——: & de mon côté j’ai été de son sentiment, que, comme Négociant, Démagogue à la Bourse, Anti-Angl. &c. &c. le premier peut être plus utile que d’autres; qu’il est bon, par conséquent, tout à la fois, de le ménager & de le contenir dans sa sphere.—Quant au B—— de C—— He has no power (being now excluded from any share in the Government of his little Province), & too much rashness, to do good. He is busy with publishing some Letters he has received from Govr. Trumb——, Govr. Livingst——, & Genl. Gates, who, he tells us, cannot but have written them by consent of Congress. His friend, Lt. Col. Diriks, of the regt. of Proctor, has brought over a plan for a Loan, framed, they give out, by authority of Congress, by one Erkelens, a Dutch Merchant establish’d some years since in America; & he proposes it, I fear, very imprudently, for, besides what he has told me of himself, I have found it the matter of conversation in our public boats.
Je viens de témoigner ma joie, & offrir mes services à Mr. le Comte de Herreria Env. d’Espe. Il a accepté compliment & offres avec politesse & plaisir, me disant, Je sai que vous en avez rendu de grands. Il m’a averti qu’on m’espionnoit beaucoup. Je lui ai demandé s’il ne paroîtroit pas bientôt un Traité d’Amitié & de Commerce entre l’Espe. & l’Am——, & si je pouvois lui présenter les Américains qui me seroient adressés de bonne part? Il m’a remis, pour s’expliquer, au temps où il aura reçu ses instructions, qu’il attend.


24e. au soir
La Province d’Hollande vient enfin de prendre une résolution très-vigoureuse & unanime, telle qu’Amsterdam l’avoit avisée, selon ma Lettre du 14e., c’est-à-dire, de donner aux autres Provinces le terme d’un mois, au bout duquel, si elles ne se conforment pas à la Résolution du 30 Mars, la Prov. d’Hollde. déliberera sur les mesures qu’elle aura à prendre séparément pour la protection de son Commerce. Le Gd. Pe. a déjà distribué pour cet effet les Lettres circulaires, conçues dans des termes aussi forts, dit notre ami, que nous eussions pu le faire nous-autres. Cependant, comme on n’a pas voulu autoriser, dans la Résolution, la Ville d’Amst. à la médiation qu’elle avoit offerte pour faire suspendre l’Edit & le Tarif, suspension qu’elle garantissoit en ce cas, elle n’a pas laissé de faire insérer dans les Actes l’annotation dont je vous ai parlé, en témoignant d’ailleurs être contente de la Résolution. Ceux de Dort & de Rotterdam, de leur côté, ont aussi fait insérer une annotation pareille. Voilà donc Amsterdam triomphante, justifiée par ses rivales-mêmes, & couverte de gloire. Sir J., au milieu de tout cela, fait triste figure, d’autant plus triste, dit notre Ami, qu’il va se plaignant de nous autres à tout le monde. C’est un grand personnage qui seul a empêché que la motion, pour obtenir la suspension, n’a pas été adoptée. Il l’a fait pour conserver son crédit, non seulement en Angleterre, mais aussi, & surtout, dans les autres provinces, où il est tout-puissant, & où il voudroit toujours l’être.
Mrs. De N—— viennent de m’écrire qu’il leur est arrivé deux petits Sloops de l’Amérique (en voilà donc 7 à Amst——) Le Diamant Cap. Joseph Cook, & la Diane, Cap. Wm. Klaydon. Les Anglomanes sont furieux de cela: Hier, étant en bourse au milieu de ses Américains, les Anglomanes lui crierent; Now you may stand upon your toes. Ces derniers-venus ont apporté les nouvelles suivantes:
Boston 22 Avr. Le Navire du Continent entra vendredi dernier. Il avoit pris un Corsaire Anglois de 14 pieces, par lequel ils eurent connoissance de la prise de 8 Vaisseaux de vivres & fournitures destinés de N. York pour la Géorgie. Le convoi étoit de 10; ainsi 2 seulement échapperent. Les chargemens seuls de ces prises sont estimés £80 m. st.; encore cette perte n’est rien en comparaison du malaise où elle aura laissé les royalistes en Géorgie. Le Jason Cap. Rotterfield [Porterfield], Esqr. de 20 pieces, la Marie de 16, & le Hibernian de 8 pes., en étoient.
Bost. 26 Avr. Jeudi dernier entra la Frégatte du Continent la Reine de France, Cap. Orney [Olney], avec la prise la Marie de 16 pes., trois Brigantins, & le Hibernian, qui entra le dernier des 8 prises faites par le Warren, la Reine de France, & le Ranger.

Je prévois que je n’arriverai pas assez tôt à Passy pour y célébrer le 4 Juillet: patience; je ne puis me résoudre à laisser ces gens assemblés ici. Je crois devoir vous apporter la fin du roman, & sacrifier plutôt mon plaisir; for my heart was set upon it. La raison pourquoi j’avois pensé à me procurer un gîte près de Mr. Bancroft, c’est que j’espérois de pouvoir vous approcher en sa compagnie plus souvent & sans cérémonie, &c. car on m’avoit dit (peut-être à dessein) que je ne pourrois avoir que rarement audience, & toujours en la faisant demander avec apparat. On m’avoit dit aussi, que vous étiez allé demeurer dans l’Hôtel-même de Mr. De Ch——. Mr. Pringle vient de m’assurer le contraire. Disposez donc de moi dans quelque endroit de votre hôtel qu’il vous plaira; j’y attendrai les moments de loisir où vous me ferez appeller, avec ce respectueux dévouement que j’aurai toute ma vie pour vous, Monsieur, Votre très-humble & très-obéissant serviteur,
D

Mrs Pringle & Stockton sont partis pour Amst., où ils s’embarqueront dès qu’ils pourront. Je les regrette tous deux. Je m’étois fait une douce habitude de la société du dernier, le trouvant aussi prudent que zélé pour sa patrie. Cette Lettre ne peut partir que demain 25.
Passy à Son Exc. Mr. Franklin


 
Notation: Dumas 24. Juin 1779.
